Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 13, 16-19 and 21-27 are allowed
Claims 1-12, 14-15 and 20 stand cancelled
Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 08/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
4.    	The most representative prior arts to Detlev Marpe et al., (US 2013/0027230)  and Vivienne Sze et al., (US 10,129,546), do not disclose the amended claim matter finding support at Par.[0136] of the printed publication, reciting inter alia;
A method for subdividing an interval during entropy coding for a bitstream representing a set of video pictures, the method comprising: 
computing a sub-interval by (i) performing an initial right bit-shifting operation on a probability estimator value to reduce a length in bits of the probability estimator value, (ii) multiplying the right bit-shifted probability estimator value by a range value representing the interval, (iii) performing another right bit-shifting operation on a result of the multiplication, and (iv) adding a constant value to a result of the other right bit-shifting operation, wherein the probability estimator value is associated with a probability of a bin having a particular value; and 
using the sub-interval value computed based on the right bit-shifted probability estimator to update the interval.  
 	The arts referenced in IDS do not disclose or teach about updating the probability estimator by the process claimed at points (i)-(iv).
Specifically in the IDS; 
Sole Rojals, US_20130107951_A1, rather finds the right-bit shifting operation to be less than optimal at Par.[0088].
The NPLs to Said et al., along with Marpe et al., fail to disclose the application of a second right-bit shift being applied to a first-bit right shift as essentially claimed.
	Zhou, US_20160043735_A1, performs right-bit shifting to the update process of the probability interval by different methods Par..[0039]-[0047], but none defining the process claimed at (i)-(iv).
An extended subsequent art search was performed which did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/